Citation Nr: 0702050	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a gunshot wound to the left thigh, with two 
retained pellets.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2004 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for residuals 
of a gunshot wound to the left thigh and assigned an initial 
noncompensable evaluation.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in January 
2006.  A transcript of this hearing is associated with the 
claims file. 


FINDING OF FACT

From initial entitlement, the service-connected residuals of 
a gunshot wound to the left thigh, with two retained pellets, 
involving Muscle Group XIII are manifested by subjective 
complaints of numbness and pain, with objective evidence of 
decreased sensation in the left leg.


CONCLUSION OF LAW

A 10 percent initial evaluation, but no more, is warranted 
residuals of a gunshot wound to the left thigh, with two 
retained pellets. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in October 2003.  After the July 2004 rating granted 
service connection and assigned an initial noncompensable 
rating which the veteran appealed, the RO sent a duty to 
assist letter in September 2004 addressing this increased 
initial rating issue.  This letter provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to an increased rating, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examinations of May 2004 and June 2004 provide sufficient 
evidence upon which to adjudicated this claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.   In 
the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board is granting an increased rating from 
initial entitlement to service connection.  For these 
reasons, and in light of the favorable outcome of this 
decision, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 
Vet. App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II. Residuals of Gunshot Wound to the Left Thigh

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).     

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2006).  

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2006).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2006).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2006). The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2006).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b) (2006).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2006).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side. 38 C.F.R. § 4.56(d)(2) 
(2006).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2006).

Under 38 C.F.R. § 4.56(d)(4) (2006), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high-
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area. The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2006):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

As reported above, the veteran's thigh disability has been 
rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 5313 
(2006), which provides for the evaluation of impairment of 
the pelvic girdle and thigh, Muscle Group XIII, posterior 
thigh group that includes the hamstring complex of 2 joint 
muscles -- (1) biceps femoris; (2) semimembranosus; and (3) 
semitendinosus.  The function of this Group is (1) extension 
of the hip and flexion of the knee; (2) outward and inward 
rotation of the flexed knee; and (3) acting with rectus 
femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt over pulley action at the knee joint.  If the 
injury is severe, a 40 percent disability rating will be 
assigned.  A 30 percent rating will be awarded if moderately 
severe, 10 percent if moderate, and 0 percent if slight.

The normal range of hip abduction is from zero degrees to 45 
degrees. The normal range of hip flexion is from zero degrees 
to 125 degrees. The normal range of knee flexion and 
extension is zero degrees to 140 degrees. See 38 C.F.R. § 
4.71, Plate II (2006).

The only service medical record in the claims file is a 
December 1953 separation examination which noted a gunshot 
wound to the left thigh, date not given, with no residual.  

The report of a November 2003 private medical record revealed 
that the veteran complained of cold feet for several decades 
and bilateral paresthesis worse in the left lower extremity.  
He related a gunshot wound to the left thigh in 1951 and said 
he was hospitalized for 30 days after the injury.  Physical 
examination revealed a scar on the left posterior thigh 
consistent with a history of gunshot wound.  Neurological 
evaluation revealed decreased sensory perception to soft 
touch by plantar surface, both feet, though most pronounced 
to the left.  He had normal motor strength in both lower 
extremities.  He had reduced patellar and plantar deep tendon 
reflexes in the left lower extremity as compared to the 
right.  The relevant assessment evidence of peripheral 
neuropathy, possibly related to his gunshot wound, and will 
consider evaluation for other treatable cause of neuropathy. 

The report of a May 2004 VA examination did not include a 
claims file review.  However, the veteran related a medical 
history of having a gunshot wound to the left thigh in 1951 
during basic training.  He indicated he was hospitalized for 
close to a month, with reports apparently of having surgery 
on the left thigh.  He said for about 50 years he'd had some 
numbness in the lateral aspect of the left leg from the knee 
down, which he seemed to think was getting worse probably 
because of age.  He also reported his feet stay cold and that 
he had a history of cold exposure without frostbite.  He 
denied any history of pain in the left leg.  He described a 
slight pain in the posterior aspect of the left thigh in the 
area of the old gunshot wound and reported taking Tramadol.  
He denied any other symptoms in the left lower extremity and 
denied any history of numbness from the knee down in the 
right leg.  There was also no history of tingling or numbness 
in the hands and reported no history of diabetic neuropathy.  
He could not describe any precipitating or alleviating 
factors for the left leg numbness nor for posterior left 
thigh pain.  

Physical examination of the left lower extremity revealed no 
significant deformity compared to the right, and 2 small 
dark, hyper-pigmented scars measuring less than 1/4 inch in 
diameter were noted with a slightly raised area of normal 
skin in that area in the posterior upper left thigh.  No 
other scars or deformities of the left thigh were noted at 
present.  The scars were noted to be superficial, not 
adherent to underlying tissue, no inflammation, edema or 
keloid formation was noted.  There was no induration and no 
disfigurement noted and his scars were nontender.  
Examination of the left hip and left knee were normal.  His 
muscle strength was normal and symmetrical in both legs.  No 
muscle herniation was noted.  

Other significant findings found on physical examination were 
of decreased pinprick sensation noted in the lateral aspect 
of the left leg, otherwise unremarkable.  There were no other 
significant findings noted in the left lower extremity at 
present, pedal pulses were well palpable bilaterally and no 
edema of the legs were noted.  X-ray of the left femur 
revealed no osseous abnormalities seen.  2 bullet pellets 
were seen in the projection of the lower thigh compatible 
with foreign bodies.  The X-ray impression was foreign bodies 
in the lower thigh.  The veteran was also scheduled for 
electromyograph (EMG) and nerve conduction studies (NCS) of 
the left lower extremities to rule out localized peroneal 
nerve injury versus any symptoms for diabetic neuropathy with 
the EMG/NCS summary indicating that NCS performed on the 
bilateral peroneal, posterior tibial and sural nerves.  There 
were mild decreased amplitudes of the right peroneal nerve, 
but still within normal limits with regards to his age.  
Other nerves were within normal limits.  The EMG on selected 
muscles of both lower extremities revealed no denervation 
potentials noted.  The diagnosis was Status post gunshot 
wound of the left thigh with retained bullet pellets in 1951 
and 2 small hyperpigmented scars noted in the left upper 
thigh as dictated above, scars were noted to be superficial, 
not adherent to deeper tissues and without inflammation, 
edema or keloid formation.  Also diagnosed was numbness in 
the lateral aspect of the left leg with normal EMG and NCS.  

The report of a June 2004 VA peripheral nerves examination 
revealed that the veteran complained of left leg pain, with a 
history of gunshot wound to the left thigh.  There was no 
claims file available and it was noted that the veteran had a 
muscle VA examination in May 2004.  He gave the same history 
of gunshot wound to the left thigh in 1951, although he 
indicated that he was hospitalized for about one month, but 
with no surgery.  He reported that for about 50 years he's 
had numbness to the lateral aspect of his left leg from the 
knee to ankle.  He said this was possibly getting worse.  He 
denied any other treatment in service related to the gunshot 
wound.  He said he was seen at the VA in 1954 but got no 
specific treatment related to the thigh.  Regarding numbness, 
it started at the left knee and radiated to the left ankle 
and encompassed the entire calf.  The symptoms were 
continuous.  He was unaware of any precipitating or 
aggravating factors.  He said it was present at all times and 
denied any alleviating factors.  He took no medication for it 
except for Tramadol for pain.  He reported weakness to the 
left lower extremity but denied fatigue.  He had left thigh 
pain rated at a 5-6 on the pain scale.  This occurred about 
3-4 times a week and lasted about 4 hours.  He denied 
specific flare-ups and denied pain to the area of numbness 
from the left knee to the ankle.  The examination then 
addressed neurological problems present in the other 
extremities.  

Physical examination revealed pertinent findings of 2 left 
posterior thigh wounds well healed (hypopigmented) that was 
0.5 centimeters in circumference, not tender to palpation.  
He had diminished tone to the bilateral thighs consistent 
with his present age.  The range of motion of the knees and 
ankles were within normal limits.  He walked unsteadily on 
his heels and toes but had no specific gait abnormality.  
Patella reflexes and Achilles reflexes were trace 
bilaterally.  Dorsalis pedis pulses were 1+, posterior tibial 
pulses were 2/2, with no clonus.  He had decreased sensation 
noted to the left calf.  There was no evidence of neuralgia 
or paralysis.  There was no foot drop or other gait 
abnormalities.  X-rays of the left femur were noted to show 
no osseous abnormalities seen.  There were 2 bullet pellets 
seen in the lower thigh compatible with foreign bodies.  An 
EMG of the lower extremities revealed no clear evidence of 
peripheral neuropathy or left peroneal nerve damage.  The 
assessment was left lower extremity (calf) numbness with nil-
mild impairment.  

The report of an August 2004 new patient appointment with the 
VA revealed complaints of low back pain to the right hip and 
right leg, with the right leg pain being new.  He also stated 
he had chronic pain in the left leg related to a gunshot 
wound he got in basic training.  He was also noted to have 
diabetes mellitus.  The rest of the record addressed low back 
pain, with no pertinent left leg findings shown.  An addendum 
to this report indicated the veteran wanted a new tip for his 
cane and was referred to prosthetics to address this request.  

The veteran testified at his January 2006 videoconference 
hearing that he has pain described as cramping in his left 
leg.  He stated that he's been put on medication for this.  
He said if he sits for too long, he will have stiffness that 
turns painful when he begins to use it.  He said he gets 
cramps in the area where he was wounded.  The frequency of 
the cramps were 3 to 4 times a week or more.  The cramps 
could last an hour or more.  The pain was described as at a 
level from 8 to 10.  He said he used a cane specifically for 
the gunshot wound.  He testified that he has issues with 
stairs and favors his left leg.  He said that he gets 
treatment at the VA medical center and with private medical 
providers, but also noted that he is also being treated for 
other medical problems such as diabetes mellitus and 
hypertension.  He also testified that he is getting 
medication for his leg pain.  He testified that when he saw 
private and VA doctors around October 2005, the pain was 
about the same level as always for the past few years.  He 
indicated that his next appointment was for May 2006 for his 
left leg, but was unsure whether he was getting an 
examination, as this was just a regular appointment.  

Based on review of the foregoing, the Board finds that the 
evidence more closely resembles the criteria for a 10 percent 
rating for residuals of a gunshot wound to the left thigh, 
which more closely resemble that of a moderate injury to the 
Muscle Group XIII.  The criteria for a slight disability 
specifically states that the objective findings of slight 
disability includes "no impairment of function or metallic 
fragments retained in the muscle tissue."  38 C.F.R. § 4.56 
(d)(1)(iii).  Clearly the evidence has shown the veteran to 
have retained fragments in his left thigh, which objectively 
take this injury out of the realm of a slight muscle 
disability according to the regulations governing muscle 
injury.  

Furthermore, the veteran's subjective complaints of numbness 
and pain, together with objective evidence of decreased 
sensation in the left leg are evidence of some mild 
functional impairment of the left leg, which suggests 
impaired muscle tonus, consistent with the criteria for 
moderate disability.  However, neurological examination did 
not reveal any evidence of actual nerve damage, thus it is 
not necessary to consider the criteria for peripheral nerve 
paralysis.  Moreover, the criteria governing muscle damage 
does not permit the combining of a muscle injury rating with 
a peripheral nerve paralysis of the same body part unless the 
injuries affect entirely different functions.  

In summary, with the application of reasonable doubt, from 
initial entitlement the veteran's muscle injury, with 
retained metallic fragments, pain and numbness more closely 
resembles the criteria for a moderate muscle injury to muscle 
group XIII.  The preponderance of the evidence however does 
not suggest that the injury is moderately severe in nature.  
Although the service medical records documenting treatment of 
the wound are unfortunately not of record, examination of the 
residuals failed to produce any findings suggestive of a 
through-and-through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
Although the veteran indicated he was hospitalized for 30 
days after he was wounded, there is no actual be evidence of 
his hospitalization to treat his wound, and no evidence that 
it was a wound of severe grade.  The evidence likewise fails 
to show residuals that would suggest a moderately severe 
muscle injury as contemplated by C.F.R. § 4.56(d)(3) (2006).

In summary, the evidence reflects that the veteran's 
residuals of a gunshot wound to the left thigh warrants no 
more than a 10 percent rating for a moderate disability.  
38 C.F.R. § 4.7.

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
that the veteran's service connected gunshot wound has 
resulted either in frequent hospitalizations or interfered 
with his employment.  


ORDER

An initial rating of 10 percent, but no more, for residuals 
of a gunshot wound to the left thigh with two retained 
pellets, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


